Citation Nr: 0925884	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  04-06 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the Veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to 
January 1990 and from December 1992 to June 1993.  The 
Veteran died in June 2001.  The appellant is his surviving 
spouse.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision issued by the 
Waco, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claim for 
service connection for the Veteran's cause of death.  

In October 2006, the appellant testified before the 
undersigned Veterans Law Judge; a transcript of the hearing 
is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act (VCAA), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the United 
States Court of Appeals for Veterans Claims (the Court), are 
applicable to this appeal.  As the case is being remanded for 
further development, the AMC/RO must ensure that adequate 
VCAA notice as to all elements of the claim is provided, 
including a clear explanation of the evidence and information 
required to substantiate a disability and indemnity 
compensation (DIC) claim based on a condition not yet 
service-connected, as outlined in Hupp v. Nicholson, 21 Vet. 
App. 342 (2007).

In May 2009, the Board requested a medical expert opinion to 
address whether it was possible to determine the primary site 
of the Veteran's fatal cancer.  

Medical records reveal that the Veteran presented with pain 
in his tongue in January 1994 (within one year after 
separation in June 1993).  Thereafter, during a dental 
hygiene visit in July 1994, a lesion was observed on the 
palate next to teeth #12 and 14, and rugae were noted on the 
left side.  In January 1995, a lesion on the right side of 
his tongue was identified thereafter and assessed as squamous 
cell carcinoma, which was treated with surgery in February 
1995.  Several years later, a routine chest X-ray and CT scan 
in September 1998 revealed a left lung mass that biopsy 
showed as evidence of squamous cell carcinoma for which the 
Veteran underwent a left lower lobectomy and wedge resection 
of the left upper lobe.  He died in June 2001, and the cause 
of death listed was lung cancer.  At the time of his death, 
the Veteran was not service-connected for any disability.

In a Veterans Health Administration (VHA) oncology medical 
opinion dated in July 2009, the oncologist related that if 
the paraffin blocks are still available from the September 
16, 1998 surgery specimen that removed cancer from the lung, 
the specimen could be [tested] to determine if the cancer 
started in the lung.  Therefore, the Board finds that 
additional development is warranted to determine whether the 
paraffin blocks are still available from the Seton Medical 
Center.

The Board points out that private treatment records from A. 
H., M.D., from Cardiothoracic and Vascular Surgeons show that 
the Veteran underwent a flexible bronchoscopy and left lower 
lobectomy with wedge resection in September 1998.  A 
pathology report that followed diagnosed squamous cell 
carcinoma extending from the left lower lobe into the upper 
lobe.

Finally, the Board notes that the claims folder in this case 
is in disrepair.  The AMC/RO is requested to repair or 
replace the file covers in order that the integrity of the 
file be maintained.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO is to provide the 
appellant a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation of 
the evidence and information required to 
substantiate a DIC claim based on a 
condition not yet service-connected, in 
accordance with Hupp v. Nicholson, 21 
Vet. App. 342 (2007).

2.  The AMC/RO is requested to repair or 
replace the file covers in order that the 
integrity of the claims folder be 
maintained.

3.  After the appellant has signed the 
appropriate releases, the AMC/RO should 
contact A. H., M.D., at Cardiothoracic 
and Vascular Surgeons, or the appropriate 
medical facility to inquire whether the 
paraffin blocks are still available from 
the September 1998 surgery specimen that 
removed cancer from the Veteran's lung.  
If the paraffin blocks are still 
available, the AMC/RO should, if 
possible, obtain those blocks for 
association with the claims folder.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any evidence has been 
received for which the AMC/RO can prepare 
a supplemental statement of the case, it 
should be prepared and furnished to the 
appellant and her representative.  They 
should be given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

